Exhibit 10.3

 
AMENDMENT NO. 1 TO THE REGISTRATION RIGHTS AGREEMENT


This Amendment No. 1 (the “Amendment”) to the Registration Rights Agreement,
dated November 25, 2015 (the “Agreement”), is entered into as of April 13, 2016
by and between True Drinks Holdings, Inc., a Nevada corporation (the “Company”),
and the “Purchasers” named in that certain Securities Purchase Agreement, dated
as of the date hereof, by and among the Company and the Purchasers (the
“Purchase Agreement”). Capitalized terms used herein have the respective
meanings ascribed thereto in the Purchase Agreement unless otherwise defined
herein.


RECITALS


WHEREAS, the Company and each of the signatories to the Securities Purchase
Agreement, dated November 25, 2015 (the “November Purchase Agreement”),
including Red Beard Holdings, LLC (“Red Beard”), entered into the Agreement,
wherein the Company undertook obligations to register with the SEC certain
securities issued pursuant to the November Purchase Agreement;


WHEREAS, pursuant to that certain Securities Purchase Agreement, dated as of the
date hereof (the “April Purchase Agreement”), the Purchaser parties thereto,
including Red Beard and other accredited investors who were not parties to the
November Purchase Agreement (“Additional Purchasers”), agreed to purchase from
the Company an aggregate total of 50,000 shares of Preferred Stock and Warrants
to purchase up to an aggregate of 33,333,334 shares of the Company’s Common
Stock on the terms and conditions set forth in the April Purchase Agreement; and


WHEREAS, the Company and the Purchasers now desire to enter into this Amendment
to cause the Agreement to apply to the Conversion Shares and Warrant Shares
issuable upon conversion and/or exercise of the Preferred Stock and Warrants,
respectively, issuable to Purchasers pursuant to the April Purchase Agreement,
and to cause the Additional Purchaser to become a party to the Agreement


AGREEMENT


For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the undersigned parties agree as follows:


1.             In the Recitals to the Agreement, the definition of “Purchase
Agreement” shall now be referred to as the “Purchase Agreements” and shall now
be defined as “that certain Securities Purchase Agreement, dated November 25,
2015, by and among the Company and the Purchasers, and that certain Securities
Purchase Agreement, dated April 12, 2016, by and between the Company and certain
of the Purchasers”.


2.             The Agreement shall be amended so that each instance of “Purchase
Agreement” in the Agreement shall be replaced with “Purchase Agreements”.


3.             The following definitions set forth in Section 1 of the Agreement
are hereby amended and restated in their entirety as follows:


“Purchasers” means the Purchasers identified in the Purchase Agreements and any
Affiliate or permitted transferee (as defined in Section 7(d)) of any Purchaser
who is a subsequent holder of any Preferred Stock, Series C Warrants or
Registrable Securities.”


 
 

--------------------------------------------------------------------------------

 
 
4.             Section 4 of the Agreement is hereby amended and restated in its
entirety as follows:


“4.           Due Diligence Review; Information.  The Company shall make
available, upon reasonable advance written notice, during normal business hours,
for inspection and review by the Purchasers, advisors to and representatives of
the Purchasers (who may or may not be affiliated with the Purchasers and who are
reasonably acceptable to the Company), all financial and other records, all SEC
Documents (as defined in the Purchase Agreements) and other filings with the
SEC, and all other corporate documents and properties of the Company as may be
reasonably necessary for the purpose of such review, and cause the Company’s
officers, directors and employees, within a reasonable time period, to supply
all such information reasonably requested by the Purchasers or any such
representative, advisor or underwriter in connection with such Registration
Statement (including, without limitation, in response to all questions and other
inquiries reasonably made or submitted by any of them), prior to and from time
to time after the filing and effectiveness of the Registration Statement for the
sole purpose of enabling the Purchasers and such representatives, advisors and
underwriters and their respective accountants and attorneys to conduct initial
and ongoing due diligence with respect to the accuracy of such Registration
Statement.”
 
5.             Section 7(c) of the Agreement is hereby amended and restated in
its entirety as follows:




“(c)           Notices.  All notices and other communications provided for or
permitted hereunder shall be made as set forth in the Purchase Agreements.”


6.      The Additional Purchasers, by their respective signature(s) below,
hereby becomes a “Purchaser” under the Agreement with the same force and effect
as if originally named therein as a “Purchaser”.


7.             In the event any conflicts between this Amendment and the terms
and conditions set forth in the Agreement arise, the terms and conditions set
forth herein shall control. Notwithstanding the execution of this Amendment, all
other terms and conditions of the Agreement shall remain in full force and
effect in accordance with their terms and are hereby ratified and
confirmed.  Red Beard does not, in any way, waive the Company’s obligations to
comply with any of the provisions, covenants and terms of the Agreement (as
amended hereby).


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment is executed as of the day and year first
written above.
 
ADDRESS:
   
TRUE DRINKS HOLDINGS, INC.
18662 MacArthur Boulevard, Suite 110
Irvine, CA 92612
           
By: ______________________
Name: Dan Kerker
Title: Chief Financial Officer
               
ADDRESS:
   
RED BEARD HOLDINGS, LLC
2560 E. Chapman Ave. #173
Orange, CA 92869
           
By: _______________________
Name:
Title:
       



 